Case 1:20-cv-23734-BB Document 1 Entered on FLSD Docket 09/08/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                    CASE NO: 1:20-cv-23734

 MARY ZNANIEC, an individual

        Plaintiff,

 vs.

 CARNIVAL CORPORATION d/b/a
 CARNIVAL CRUISE LINES,
 a Panamanian corporation

        Defendant.

 ****************************************************************************

              PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, the Plaintiff, Mary Znaniec, by and through her undersigned counsel, Cole

 Sullivan and The Valente Law Group, who files this Complaint and Demand for Jury Trial against

 Defendant Carnival Corporation d/b/a Carnival Cruise Lines, and, for reasons therefore, alleges

 and states as follows:

                                             PARTIES

        1.      Plaintiff, Mary Znaniec (hereinafter “Ms. Znaniec”), is a resident of Carroll County,

 Maryland.

        2.      Defendant, Carnival Corporation (hereinafter “Carnival”), is a corporation,

 organized and existing under and by the virtue of the laws of Panama. At all material times hereto,

 Carnival conducted business in Miami-Dade, County, Florida, and maintained corporate

 headquarters at 3655 NW 87th Avenue, Miami Florida, Miami-Dade County Florida.
Case 1:20-cv-23734-BB Document 1 Entered on FLSD Docket 09/08/2020 Page 2 of 7



                                          BACKGROUND

        3.      At all times material hereto, Carnival owned, operated, managed, designated and

 maintained the cruise ship Carnival Pride (hereinafter, the “ Carnival Pride”), which was scheduled

 to set sail, and did set sail, on September 29, 2019, from the Port of Baltimore, located in Baltimore

 City, Maryland.

        4.      At all times material hereto, Ms. Znaniec was a fare-paying passenger on the

 Carnival Pride for a voyage that departed from Baltimore City, Maryland, on September 29, 2019.

 Ms. Znaniec embarked on the Carnival Pride’s “7 Day Exotic Eastern Caribbean Cruise” under

 booking number 8LKF67, and VIFP# 0064613559.

        5.      At all times material hereto, Ms. Znaniec was a business invitee of Carnival

 pursuant to the contractual common carrier relationship.

        6.      Ms. Znaniec, by and through counsel, provided Carnival with formal written notice

 of her claim within 185 days of the injury event, in accordance with the terms and conditions of

 Carnival’s passenger ticket contract (the “Contract”), and has otherwise satisfied all conditions

 precedent to the filing of this action. A copy of Carnival’s Contract is attached as Exhibit “A,” and

 incorporated herein by reference.

        7.      Specifically, counsel provided formal written notice (the “Notice”) of Ms.

 Znaniec’s claim to Carnival on January 31, 2020, one hundred and twenty (120) days after her

 incident. A copy of the Notice is attached as Exhibit “B,” and incorporated herein by reference.

        8.      Furthermore, on February 26, 2020, Carnival authored a written acknowledgement

 (the “Acknowledgement”) of Ms. Znaniec’s Notice. A copy of Carnival’s Acknowledgement is

 attached as Exhibit “C,” and incorporated herein by reference.
Case 1:20-cv-23734-BB Document 1 Entered on FLSD Docket 09/08/2020 Page 3 of 7



                                           JURISDICTION

         9.      Ms. Znaniec re-alleges paragraphs one (1) through eight (8) of this Complaint as

 fully set forth herein.

         10.     Carnival is subject to the Jurisdiction of this Court pursuant to 28 USC Section

 1333 and by virtue of the terms and conditions of the Contract, specifically, paragraph (13)(c).

 Additionally, there is complete diversity of citizenship between Ms. Znaniec and Carnival.

         11.     This action is brought for damages in an amount in excess of $75,000.00, exclusive

 of attorney’s fees and costs.

                                               COUNT I
                                              (Negligence)

         12.     Ms. Znaniec re-alleges paragraphs one (1) through eleven (11) of this Complaint as

 fully set forth herein.

         13.     On or about October 3, 2019, at approximately 3:50 p.m., Ms. Znaniec, was legally

 on a property owned by Carnival as a fare-paying passenger, specifically, the Carnival Pride. At

 this time, upon information and belief, the Carnival Pride was located off the coast of Half Moon

 Cay, Bahamas.

         14.     On or about October 3, 2019, the maintenance crew, captain, officers, medical staff,

 and crew of the Carnival Pride were employees and apparent agents of Carnival.

         15.     On the date and time described above, Ms. Znaniec, was walking from the carpet

 to the tile flooring near the buffet on the Lido deck, when she stepped in and/or on water located

 on the tile floor near the buffet, causing her to slip and fall to the ground, severely injuring herself.

         16.     Upon information and believe at this time, Carnival employees and/or agents had

 recently mopped the floor where Ms. Znaniec fell, but failed to provide sufficient warning to Ms.

 Znaniec of the dangerous condition that Carnival created.
Case 1:20-cv-23734-BB Document 1 Entered on FLSD Docket 09/08/2020 Page 4 of 7



         17.     At the time of the incident, Ms. Znaniec, was unaware of the presence of the water

 on the tile floor, as it was not open and obvious.

         18.     At the time of the incident, Ms. Znaniec, was unaware that Carnival employees

 and/or agents recently mopped the tile near the buffet, creating a slippery surface and leaving water

 behind on the tile, before it caused her to slip and fall.

         19.     Furthermore, after Ms. Znaniec fell on water left behind by Carnival employees

 and/or agents, she learned that a “caution” sign was placed at the exit of the buffet line, but one

 was not placed near the entrance of the buffet line, where she slipped and fell.

         20.     Carnival, by and through its actual and/or apparent agents, servants, and/or

 employees, maintained the subject buffet area where Ms. Znaniec slipped and fell.

         21.     At all times relevant hereto, Carnival, by and through its actual and/or apparent

 agents, servants, and/or employees, created the unsafe condition and/or knew or should have

 known that the condition of the subject floor created an unsafe and/or dangerous condition to those

 patrons walking on the Carnival’s property, including Ms. Znaniec.

         22.     At all times relevant hereto, Carnival, by and through its actual and/or apparent

 agents, servants, and/or employees, had a duty to maintain the subject buffet area in a safe and

 reasonable manner, not to allow a dangerous condition to exist, not to create a dangerous condition,

 correct or eliminate any dangerous condition on the Carnival Pride, and to warn Ms. Znaniec, of

 the hazardous and unsafe condition created by the wet tile floor near the buffet. Additionally,

 Carnival owed a duty to Ms. Znaniec to otherwise act in a non-negligent manner.
Case 1:20-cv-23734-BB Document 1 Entered on FLSD Docket 09/08/2020 Page 5 of 7



        23.    Carnival, by and through its actual and/or apparent agents, servants, and/or

 employees, breached its duties owed to Ms. Znaniec and was negligent in one or more of the

 following ways:

                       a.      failing to maintain the subject buffet area in a safe and reasonable

               manner. To wit; keeping the walking surface near the buffet line free of falling

               and/or slipping hazards;

                       b.      failing to warn Ms. Znaniec of the dangerous and unsafe condition

               it created. To wit; not providing warning to Ms. Znaniec at the entrance to the buffet

               alerting her to the fact that the floor was recently mopped and still wet;

                       c.      allowing a dangerous condition to exist upon the Carnival Pride. To

               wit; the recently mopped and wet floor that was still available to pedestrians and

               subject to pedestrian foot traffic;

                       d.      failing to eliminate or correct the dangerous condition it created. To

               wit; Carnival’s failure to clean up the wet floor or provide adequate warnings to

               patrons so they do not walk on the wet floor while it was drying;

                       e.      failing to provide adequate crew members to maintain the floor area

               where Ms. Znaniec was walking at the time of her slip and fall;

                       f.      creating the dangerous condition of the floor, which caused Ms.

               Znaniec to slip and fall; and

                       g.      otherwise acting in a negligent manner, which will be explored

               further in discovery and may yet be to discovered.

        24.    The negligent conditions created a foreseeable zone of risk posing a general threat

 of harm to Ms. Znaniec.
Case 1:20-cv-23734-BB Document 1 Entered on FLSD Docket 09/08/2020 Page 6 of 7



           25.   Carnival created and/or approved the negligent conditions.

           26.   The negligent condition existed for such a length of time that Carnival knew or

 should have discovered it thorough the exercise of reasonable care under the circumstances.

           27.   As a direct and proximate result of the negligence of Carnival, by and through its

 actual and/or apparent agents, servants, and/or employees, Ms. Znaniec sustained, among other

 things, a pelvic fracture of the left hip, as well as severe and protracted shock to her nervous

 system, all of which has caused and will continue to cause her great pain, suffering and mental

 anguish.

           28.   As a direct and proximate result of the negligence of Carnival, by and through its

 actual and/or apparent agents, servants and/or employees, Ms. Znaniec has been forced to expend

 and will continue to expend in the future, large sums of money for hospitalization, x-rays, doctors,

 nurses, medical treatment, and medications for the treatment of the aforementioned injuries to Ms.

 Znaniec sustained in this incident.

           29.   At no time relevant hereto was Ms. Znaniec contributorily negligent and nor did

 she assume the risk of injury.



           WHEREFORE, the Plaintiff, Mary Znaniec, prays for judgment against the Defendant,

 Carnival Corporation d/b/a Carnival Cruise Lines, in the amount of five-hundred thousand dollars

 ($500,000.00), plus interest and costs of this suit, and for any other relief this Court deems just and

 proper.
Case 1:20-cv-23734-BB Document 1 Entered on FLSD Docket 09/08/2020 Page 7 of 7




                                 DEMAND FOR JURY TRIAL

         The Plaintiff, Mary Znaniec, demands a trial by jury in the above-captioned matter on all

 issues so triable.




                                              ___/s/______________________________
                                              Cole J. Sullivan, Esq.




                                              Respectfully submitted:

                                              The Valente Law Group


                                              ___/s/______________________________
                                              Cole J. Sullivan, Esq.
                                              Florida Bar: 106202
                                              2200 Defense Hwy., Ste. 304
                                              Crofton, Maryland 21114
                                              410-451-1777
                                              csullivan@valentelawgroup.com
                                              Counsel for Plaintiff
